Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 4, 2016

                                       No. 04-16-00598-CV

                                       Arturo CARRILLO,
                                            Appellant

                                                 v.

          HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV03830
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
       On September 26, 2016, Ms. Brooke Wagner filed a Notification of Late Record stating
appellant had not designated a record. On September 29, 2016, we issued an order directing
appellant to request a reporter’s record from Ms. Wagner no later than October 10, 2016.
         On September 30, 2016, Ms. Wagner filed a second Notification of Late Record stating
that, after further research, she had determined she was not the reporter who took a record in this
cause. We therefore, WITHDRAW our September 29, 2016 order.

        However, appellant is reminded that pursuant to a second order from this court issued on
September 30, 2016, if he desires a reporter’s record from Ms. Kay Counsellor, and has not
already done so, appellant must (1) request in writing from Ms. Counsellor, no later than October
11, 2016, that a reporter’s record be prepared and (2) designate in writing, no later than October
11, 2016, the exhibits and those portions of the record to be included in the reporter’s record. Id.
The appellant must also file a copy of the request with both the trial court clerk, id. at 34.6(b)(2),
and this court no later than October 11, 2016.

        If appellant fails to provide such written proof that he has designated the record within
the time provided above, appellant’s brief will be due within thirty (30) days from the date of this
order, and the court will only consider those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court